Case 1:21-cr-00003-RCL Document5 Filed 02/03/21 Page 1 of1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

 

 

for the
District of Columbia
UNITED STATES OF AMERICA )
Plaintiff )
v. ) Case No. 1:21-cr-00003-RCL-1
JACOB ANTHONY CHANSLEY )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Defendant Jacob Anthony Chansley

Date: 92/02/2021 hel Kae aa —_

Attorney’s signature

Albert S. Watkins. DC#399625

Printed name and bar number
Kodner Watkins, LC

7733 Forsyth Boulevard, Suite 600
Clayton, Missouri 63105

 

 

Address

albertswatkins@kwklaw.net
E-mail address

(314) 727-9111

Telephone number

(314) 727-9110
FAX number

 
